DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 8, 12 are amended and filed on 1/12/2021.
Claims 3 is canceled.
The amendment to claims overcome the claim objection and 112 rejection in the action mailed on 8/14/2020.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yahov Sidorin on 3/30/2021.
The application has been amended as follows: 
In line 1 of claim 1, “A device for use in pulmonary surgery” is changed to “A device for use in pulmonary surgery”.
In line 13 of claim 1, “a first fluid” is changed to “a second fluid”.
In line 29 of claim 1, “a first fluid” is changed to “the first fluid”.
In line 30 of claim 1, “a second fluid” is changed to “the second fluid”.
Response to Arguments
Applicant’s arguments, see remark, filed 1/12/2021, with respect to argument with regards to draw the first fluid from the first input port in claim 1 have been fully considered and are persuasive.  The 103 rejection of claim 1 has been withdrawn. 


Allowable Subject Matter
Claims 1-2, 4-13 are allowed.
As to claim 1, a device for use in pulmonary surgery, comprising: a dispensing, including: a housing, a component bay, a subassembly, a first input port, a second input port, a plunger, and a delivery apparatus, wherein the plunger configured to reversibly move, in response to delivery of said first pressurized gas from the source of the first pressurized gas, a) to draw the first fluid from the first input port into the first reservoir and the second fluid from the second input port into the second reservoir, and b) to expel the first and second fluids from the first and second reservoirs through the first and second output ends, respectively in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Goldberg (US. 20090076459A1) is the closest prior art of record. Even though Goldberg discloses a device for use in pulmonary surgery, comprising: a dispensing, including: a housing, a component bay, a subassembly, a plunger, and a delivery apparatus, wherein the plunger, Goldberg fails to disclose a first input port, a second input port, wherein the plunger configured to reversibly move, in response to delivery of said first pressurized gas from the source of the first pressurized gas, a) to draw the first fluid from the first input port into the first reservoir and the second fluid from the second input port into the second reservoir, and b) to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783